We reject the defendant’s contention that his plea of guilty was not knowingly, intelligently, and voluntarily entered because the Supreme Court failed to conduct a sufficient inquiry to determine whether he was aware that he possessed the potential defenses of extreme emotional disturbance (Penal Law § 125.25 [1] [a]) and justification (Penal Law § 35.15 [2] [a]). Contrary to the defendant’s contention, his factual recitation of his commission of the crimes did not indicate that these defenses were viable. Thus, the Supreme Court was not required to make a further inquiry (see, People v Lopez, 71 NY2d 662; People v Brewley, 211 AD2d 805).
We further reject the defendant’s contention that the court should not have denied his motion to withdraw his plea without *693conducting a further inquiry. The defendant was afforded a reasonable opportunity to present his contentions (see, People v Fiumefreddo, 82 NY2d 536), and the record does not support his contentions that he was coerced into taking the plea or that trial counsel was inadequate. O’Brien, J. P., Ritter, Pizzuto and Altman, JJ., concur.